UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2334


MUSHTAQ MOHAMMAD,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 9, 2017                                            Decided: May 26, 2017


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard W. Chen, New York, New York, for Petitioner. Chad A. Readler, Acting
Deputy Assistant Attorney General, Anthony W. Norwood, Senior Litigation Counsel,
Lisa M. Damiano, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mushtaq Mohammad, a native and citizen of Pakistan, petitions for review of an

order of the Board of Immigration Appeals (Board) dismissing his appeal from the

immigration judge’s decision denying his applications for asylum, withholding of

removal, and protection under the Convention Against Torture. We have thoroughly

reviewed the record, the transcript of Mohammad’s merits hearing, and Mohammad’s

supporting affidavit and evidence.   We conclude that the record evidence does not

compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision. See

INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992). Accordingly, we deny the petition for

review for the reasons stated by the Board. See In re Mohammad (B.I.A. Oct. 21, 2016).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not aid the decisional

process.

                                                                   PETITION DENIED




                                           2